PER CURIAM.
We affirm the order of disposition placing L.A.N. on community control, but the condition requiring the child and the parents to repay Orange County $150 for the public defender’s fee is stricken, since the condition was not orally pronounced and notice was not *712given of the right to challenge the amount of the fee as required by the Florida Rule of Criminal Procedure 3.720(d)(1). On remand, the fee may be reimposed after compliance with the rule.
DISPOSITION AFFIRMED; PUBLIC DEFENDER’S FEE STRICKEN; REMANDED.
DAUKSCH, W. SHARP and GRIFFIN, JJ., concur.